Citation Nr: 1213911	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for superficial squamous cell carcinoma of the scalp and basal cell carcinoma of the face.

2.  Entitlement to a rating in excess of 10 percent for laryngitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had active service from August 1942 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In a July 2010 rating decision, the Board denied the claim for a rating in excess of 10 percent for superficial squamous cell carcinoma of the scalp and basal cell carcinoma of the face.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a November 2011 memorandum decision, the Court vacated the portion of the Board's decision that denied entitlement to an increased rating for superficial squamous cell carcinoma of the scalp and basal cell carcinoma of the face and remanded the matter for readjudication.  The Court noted that the Board had remanded the Veteran's claims for an increased rating for laryngitis and for a TDIU in the July 2010 decision, such that the Board has not issued a final decision and these matters are not before the Court.

In July 2010, the Board also remanded the claim for increased rating for laryngitis.  That claim was again remanded in May 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

In the November 2011 memorandum decision, the Court found that private medical evidence from R. Rex Payne, M.D. suggest that the Veteran may have had additional incidences of skin cancer, noting invoices associated with the claims file with numerous notations of "SURG PATH" and "BIOPSY" in 2008 and in 2009.  

The Board notes that in September 2010, the Veteran submitted additional medical records from Dr. Payne, dated through August 2010.  Also, VA medical records dated from June 2008 to January 2011 have been associated with the claims file. Those records have not been previously considered by the RO in conjunction with the current appeal.  38 C.F.R. §§ 19.37,  20.1304 (2011).

In addition, the Board notes that the Veteran last underwent VA examination of his service-connected superficial squamous cell carcinoma of the scalp and basal cell carcinoma of the face in August 2007.  Therefore, to ensure that the record indicates the current severity of this disability, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the issue of entitlement to an increased rating for laryngitis was remanded in May 2011.  While the examination requested in that remand has been performed, the claim has not been readjudicated.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, the Veteran should be requested to submit authorization to obtain all outstanding medical records from Dr. Payne from 2007 to the present.  

2.  Obtain from the Birmingham, Alabama VA Medical Center all outstanding, pertinent medical records from January 2011 to the present. 

3.  Then, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the severity of his service-connected superficial squamous cell carcinoma of the scalp and basal cell carcinoma of the face.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies  should be accomplished and all clinical findings reported in detail.  The examiner is requested to identify and describe the severity of all symptomatology associated with the Veteran's service-connected superficial squamous cell carcinoma of the scalp and basal cell carcinoma of the face, to include findings applicable to scars.  Unretouched color photographs of any scars should be obtained.

4.  Then, readjudicate the claims for increased rating for squamous cell carcinoma of the scalp and basal cell carcinoma of the face and for laryngitis.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

